DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 12-16, the limitation “Cu is present only as one of the incidental impurities” is ambiguous because it is unclear what is meant by only as incidental impurities? Examiner notes that Applicant’s original specification merely states: The incident impurities mainly include, but are not limited to Cu, Ni, Zn, Fe, Al. etc. [0022]. However, this listing of possible impurities does not define any criteria or threshold level to be considered as an impurity. In fact, previous claim 2 requires Ni as an actual constituent (0.05-0.3%) rather than an incidental impurity. The meaning of incidental impurity is subjective and open to different interpretations. For example, is amount of 0.05% of a given element (e.g. Ni) considered as an impurity? If the Cu is present in a similar amount (0.05%), would it be considered a constituent or an impurity? Nowhere the specification suggests potential range of Cu to be considered as an incidental impurity. In other words, there is no guidance concerning actual components vs. impurities in the solder material. Due to the lack of proper guidance in the specification, one skilled in the art would not be able to determine the metes & bounds of “only as incidental impurities”?  The recited vague language fails to clearly set forth the scope of the claims, rendering them indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claims are taken to mean: Cu is present in the solder material. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 6 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 2016/0325384, hereafter “Liu”).
Regarding claim 2, Liu discloses a solder alloy comprising 6.40% by mass Sb, 3.85% by mass Ag, 0.08% by mass Ni and Sn (Fig. 2 Table- alloy no. not excluded in the claimed solder material.
As to claim 6, examiner notes that “for use in joining members…” is an intended use of the solder and does not limit the solder composition claims. The solder material taught by Liu is identical in composition and is well suitable for joining members made of or plated with Ni, Cu or alloy thereof [0028]. In other words, the intended use does not contribute to the solder material itself.
As to claims 12-16, as best understood in light of indefinite claim language, Liu discloses that Cu is present in the solder material (fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Irisawa et al. (US 2016/0368104, hereafter “Irisawa”)
Regarding claim 1, Irisawa discloses a solder material consisting of Sb in an amount of more than 3.0% but 10.0% or less by mass [0055], which encompasses claimed range of >5-8%; Ag in an amount of 3.001% or more (e.g. 4.0% by mass- claim 3) Ag and the balance Sn ([0056], claims 1-3). The ranges taught by Irisawa overlap with the recited respective ranges of Sb, Ag and Sn. In In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It would have been obvious to one of ordinary skill in the art at the time invention was made to have selected the recited amounts of Sb and Ag in the solder alloy of Irisawa because overlapping ranges have been held to be a prima facie case of obviousness, absent any unexpected results. In re Malagari, 182 USPQ 549. MPEP 2144.05. 
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 2 above, and in view of Munekata et al. (US 8216395, hereafter “Munekata”).
As to claims 3-5, Liu does not specifically mention recited amounts of Ge and P. However, adding such constituents is known in the soldering art. Munekata (also drawn to lead-free Sn-based solder alloy) teaching adding P and Ge in small amount of about 0.001-0.1% to improve wettability of the solder alloy (col. 3, lines 20-22, 41-42, 48-59; claims 5-7), which overlaps with claimed range of 0.003-0.01%. In particular, Munekata discloses several exemplary alloys containing 0.005% or 0.01% P and 0.005 or 0.01% Ge (col. 5- Table 1 examples), which falls within the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate recited .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,727,194 (Watanabe). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 of issued Watanabe’s patent discloses instantly recited amounts of Sb, Ag and Sn, as well as P & Ge (claims 4-7) in the solder material.

Response to Amendment and Arguments
Applicant’s arguments with respect to amended claim(s) 1-2 have been considered but are moot because the new ground of rejection(s) does not rely on any reference applied in the prior rejection of record for pertinent teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735